DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority to CN202020221800.7 filed 27 February 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Claims 2-3 and 9-10 have been canceled.
	Claims 1, 4-8, and 11 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ergohead (NPL, a copy of which was provided with the office action filed 18 August 2021) in view of Heath (US 2017/0079456).
Regarding claim 1, ergohead teaches a sport balance board, comprising:
an elastic layer/top foam;
a supporting plate layer; and
an anti-slip layer/non-slip bottom;
wherein the elastic layer and the anti-slip layer are provided on opposite sides of the supporting plate layer, respectively, wherein the supporting plate layer has an upper surface and a lower surface (see annotated Figure below); … wherein a second cross-section of a long axis from end to end of the lower surface is shaped by a second convex circular arc having a radius (Figure below shows the long axis being shaped by a second convex circular arc).

    PNG
    media_image1.png
    578
    706
    media_image1.png
    Greyscale

Ergohead does not explicitly teach wherein a first cross-section of a short axis from end to end of the lower surface is shaped by a first convex circular arc, and a second cross-section of a long axis from end to end of the lower surface is shaped by a second convex circular arc having a radius different from a radius of the first convex circular arc; wherein the lower surface extends along both ends of the long axis and the short axis, wherein the radius of the first convex circular arc is a spherical radius in a range of 400 mm- 2500 mm, and wherein the radius of the second convex circular arc is a different spherical radius in a range of 400 mm-2500 mm.
However, in a similar field of endeavor, Heath teaches a balance board having a short axis and a long axis wherein a first cross-section of a short axis (axis along width W) from end to end of the lower surface is shaped by a first convex circular arc/radius of curvature (R2) (The short axis along width W comprises the radius of curvature R2 of the curved surface 124 and is thus shaped by the radius of curvature R2.), and a second cross-section of a long axis (axis along length L) from end to end of the lower surface is shaped by a second convex circular arc/radius of curvature (R1) (The long axis along length L comprises the radius of curvature R1 of the curved surface 124 and is thus shaped by the radius of curvature R1.) having a radius different from a radius of the first convex circular arc (Fig. 2. Para. [0032]: “the radius of curvature R1 in the longitudinal direction of the work platform 100 can be about ½ as much as the radius of curvature R2 in the widthwise direction.” The radii of curvature R1, R2 can have different values.);
wherein the lower surface extends along both ends of the long axis and the short axis (Fig. 2), wherein the radius of the first convex circular arc is a spherical radius in a range of 400 mm- 2500 mm (Para. [0032]: “the radius of curvature R2 can be about 800 mm.” 800 mm is within the range of 400-2500mm.), and wherein the radius of the second convex circular arc is a different spherical radius in a range of 400 mm-2500 mm (Para. [0032]: “the radius of curvature R1 can be about 400 mm…” 400mm is within the range of 400mm - 2500mm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balance board of ergohead by providing the unequal long and short axis spherical radii of Heath. One of ordinary skill in the art would have been motivated to make this modification to “advantageously inhibit (e.g., prevent) or limit overstretching of the user's calf muscles while the user stands on top of the [balance board] (e.g., during their work shift, work day, etc.),” as suggested by Heath (Para. [0032]).

Regarding claim 4, the combination of ergohead and Heath discussed above with regards to claim 1 teaches the sport balance board according to claim 1, wherein the radius of the first convex circular arc is a spherical radius in a range of 450 mm-2400 mm (Heath: Para. [0032]: “the radius of curvature R2 can be about 800 mm.” 800 mm is within the range of 450-2400mm.).

Regarding claim 5, ergohead in view of Heath teaches the sport balance board according to claim 1, wherein the elastic layer, the supporting plate layer, and the anti-slip layer are all provided with openings (see annotated Figure below), wherein a connecting device/gel handle passes through the openings to connect the elastic layer, the supporting plate layer, and the anti-slip layer (ergohead: Figures below show the gel handle passing through from the elastic layer to the anti-slip layer.).

    PNG
    media_image2.png
    320
    751
    media_image2.png
    Greyscale


Regarding claim 6, ergohead in view of Heath teaches the sport balance board according to claim 5, wherein the connecting device comprises a main body, a first clamping piece and a second clamping piece,
wherein the first clamping piece and the second clamping piece are located on an upper end and a lower end of the main body, respectively;
wherein the main body is provided to pass through the openings (ergohead: The main body of the gel handle passes through the openings from the top of the balance board to the bottom);
wherein the first clamping piece is flush with the elastic layer (ergohead: Figure below shows the first clamping piece flush with the top elastic layer); and
wherein a highest point and a lowest point of the second clamping piece are not on a same plane (ergohead: Figure below shows the highest point and the lowest point being on uneven planes because the opening is on the outer edge of the balance board where the bottom of the board turns upwards.).

    PNG
    media_image3.png
    695
    485
    media_image3.png
    Greyscale


Regarding claim 8, ergohead in view of Heath teaches the sport balance board according to claim 1, wherein the supporting plate layer is in a concave arc shape, wherein a thickness of the elastic layer is unevenly distributed on the upper surface of the supporting plate layer (ergohead: See Figure below.).

    PNG
    media_image4.png
    129
    485
    media_image4.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ergohead (NPL) in view of Heath (US 2017/0079456) as applied to claim 1 above, and further in view of Chhabra (US 2020/0179747).
Regarding claim 11, ergohead in view of Heath teaches the sport balance board according to claim 1.
Ergohead teaches the anti-slip layer composed of rubber and does not teach wherein the anti-slip layer is composed of one or more of PVC, woven cloth, or EVA.
However, in a similar field of endeavor, Chhabra teaches a slip resistant material composed of one or more of PVC, woven cloth, or EVA (Para. [0043]: “made of a slip resistance material (e.g., natural rubber, Thermoplastic elastomers (TPE), Polyurethane, Vinyl, Poly Vinyl Chloride ( PVC), cork, or a combination thereof).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-slip layer to be made of PVC, as taught by Chhabra, as it is a simple substitution of one known element for another to obtain predictable results and the device of ergohead in view of Heath would still function appropriately with the claimed slip resistance material (see MPEP 2141(III)). Chhabra teaches that the slip resistant material can be rubber or PVC, among others.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel (US 2019/0329094) in view of Bizzell et al. (US 2008/0318743, hereinafter Bizzell).
Regarding claim 1, Strobel teaches a sport balance board/training device (01), comprising:
a supporting plate layer/body (02); and
wherein the supporting plate layer has an upper surface/upper side (10) and a lower surface/convex bottom side (20), wherein a first cross-section of a short axis from end to end of the lower surface is shaped by a first convex circular arc, and a second cross-section of a long axis from end to end of the lower surface is shaped by a second convex circular arc having a radius different from a radius of the first convex circular arc (See annotated Fig. 4. Para. [0020]: “it is conceivable that the convex design has a radius of at least 1.00 m in the longitudinal direction of the body and/or a radius of at least 0.10 m in the transverse direction of the body.” Strobel teaches wherein the first convex circular arc in the transverse direction has a different radius than the second convex circular arc in the longitudinal direction.);
wherein the lower surface extends along both ends of the long axis and the short axis, wherein the radius of the first convex circular arc is a spherical radius in a range of 400 mm- 2500 mm (Para. [0020]: “Preferably, the radius in the transverse direction of the body is … at least 0.50 m or more.” 0.50 m is equivalent to 500 mm which is within a range of 400 mm - 2500 mm.), and wherein the radius of the second convex circular arc is a different spherical radius in a range of 400 mm-2500 mm (Para. [0020]: “Preferably, the radius in the longitudinal direction is at least 1.00 m…” 1.00 m is equivalent to 1000 mm which is within a range of 400 mm - 2500 mm).

    PNG
    media_image5.png
    377
    595
    media_image5.png
    Greyscale

Strobel does not teach an elastic layer; and an anti-slip layer; wherein the elastic layer and the anti-slip layer are provided on opposite sides of the supporting plate layer, respectively.
	However, in a similar field of endeavor, Bizzell teaches a balance platform with a supporting layer comprising an elastic layer/cushioned pad (136) (Para. [0235]: “The pad 136 is preferably approximately 3/16 inches thick. Further, it is preferably made from foam rubber, neoprene, or another non-skid, non-slip, cushioned material.”); and an anti-slip layer/non-skid pads (146); wherein the elastic layer and the anti-slip layer are provided on opposite sides of the supporting plate layer, respectively (Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Strobel by including the elastic layer and the anti-slip layer of Bizzell. One of ordinary skill in the art would have been motivated to make this modification in order to “aid in traction for a user stepping on the stepping deck,” as suggested by Bizzell (Para. [0235]).

Regarding claim 4, Strobel in view of Bizzell teaches the sport balance board according to claim 1, wherein the radius of the first convex circular arc is a spherical radius in a range of 450 mm-2400 mm (Strobel: Para. [0020]: “Preferably, the radius in the transverse direction of the body is … at least 0.50 m or more.” 0.50 m is equivalent to 500 mm which is within a range of 450 mm - 2400 mm.).

Regarding claim 7, the combination of Strobel and Bizzell discussed above with regards to claim 1 teaches the sport balance board according to claim 1, wherein the upper surface of the supporting plate layer is flat, wherein a thickness of the elastic layer is evenly distributed on the upper surface of the supporting plate layer (Bizzell: Fig. 18 shows the cushioned pad 136 being a flat, even layer on top of the supporting plate layer.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel (US 2019/0329094) in view of Bizzell (US 2008/0318743) as applied to claim 1 above, and further in view of Chhabra (US 2020/0179747).
Regarding claim 11, Strobel in view of Bizzell teaches the sport balance board according to claim 1, wherein the anti- slip layer is composed of [non-skid, non-slip material] (Bizzell: Para. [0237]: “The non-skid pads 146 are preferably made from foam rubber, neoprene, or another non-skid, non-slip material.”)
Strobel in view of Bizzell does not explicitly teach wherein the anti-slip layer is composed of one or more of PVC, woven cloth, or EVA.
However, in a similar field of endeavor, Chhabra teaches a slip resistant material composed of one or more of PVC, woven cloth, or EVA (Para. [0043]: “made of a slip resistance material (e.g., natural rubber, Thermoplastic elastomers (TPE), Polyurethane, Vinyl, Poly Vinyl Chloride ( PVC), cork, or a combination thereof).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-slip layer to be made of PVC, as taught by Chhabra, as it is a simple substitution of one known element for another to obtain predictable results and the device of Strobel in view of Bizzell would still function appropriately with the claimed slip resistance material (see MPEP 2141(III)). Chhabra teaches that the slip resistant material can be rubber or PVC, among others.

Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.
Applicant argues that ergohead (NPL) does not disclose both a long axis x and short axis y are shaped by convex circular arcs having different radii. The Office agrees. However, Heath (US 2017/0079456) teaches wherein a first cross-section of a short axis from end to end of the lower surface is shaped by a first convex circular arc, and a second cross-section of a long axis from end to end of the lower surface is shaped by a second convex circular arc, as required by the claim. As such, ergohead is modified by Heath to teach this limitation, as necessitated by amendment.
Applicant’s arguments with respect to Licloud (NPL) have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Heath fails to teach wherein a long axis x and a short axis y are shaped by convex circular arcs having different radii. The Office respectfully disagrees. Applicant further argues that this limitation is not met because of the flat surfaces on the two ends of the device of Heath. The claim language requires that “a first cross-section of a short axis from end to end of the lower surface is shaped by a first convex circular arc, and a second cross-section of a long axis from end to end of the lower surface is shaped by a second convex circular arc having a radius different from a radius of the first convex circular arc.” Heath teaches wherein the curved surface 124 has radii of curvature R1, R2 that are different. Because of this curved surface 124, the lower surface of the board is “shaped by” the first radius of curvature R1 and the second radius of curvature R2. The claim does not require that the cross sections of the lower surface along short axis x and long axis y are convex circular arcs, but only that they need to be shaped by convex circular arcs. The shape of the lower surface is created by the radii of curvature R1, R2 of the curved surface 124 in the center of the lower surface. Thus, ergohead in view of Heath teaches the limitations of claim 1.
Applicant argues that Chhabra fails to teach wherein a long axis x and a short axis y are shaped by convex circular arcs having different radii. The Office agrees. However, Chhabra is relied upon for the material of the anti-slip layer, not the radii of the convex circular arcs.
Applicant’s arguments with respect to Rolling With It (NPL) and Mrzlak have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that incorporating Heath into ergohead would destroy the functionality of ergohead because Heath’s hollow board structure will make the solid structure of ergohead unstable. The Office respectfully disagrees. The combination of ergohead and Heath as discussed above does not require modification of the board of ergohead to have a hollow construction. Heath is relied upon for the different radii of curvature R1, R2, not for the hollow construction. Thus, the combination of ergohead and Heath teaches wherein the supporting plate layer of ergohead has a first convex circular arc and a second convex circular arc having different radii. With this modification, the openings of the layers of ergohead would still be rigidly connected and the board would continue to roll smoothly, as intended. Substantial reconstruction of ergohead would not be required to create a first convex circular arc with a radius different than that of the second convex circular arc.
 	Applicant argues that modifications using Chhabra would destroy the functionality of ergohead. The Office respectfully disagrees. Ergohead teaches an anti-slip layer, but does not explicitly teach wherein the layer is composed of one or more of PVC, woven cloth, or EVA. Modification of the anti-slip layer of ergohead by specifying the PVC material taught by Chhabra is a simple substitution of one known element for another to obtain predictable results of providing a non-slip layer to the bottom of the board. The board of ergohead would still function appropriately with the PVC material as it is a non-slip material and ergohead teaches a non-slip material. (see MPEP 2141(III)). Substantial reconstruction of ergohead’s board would not be required in order to specify the material of non-slip layer be PVC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784